Case 1:13-cr-00012-JMS-DML Document 104 Filed 04/22/21 Page 1 of 4 PageID #: 375




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
                                 Plaintiff,            )
                                                       )
                        v.                             )      No. 1:13-cr-00012-JMS-DML
                                                       )
   TODD BOLYARD (01),                                  )
                                                       )
                                 Defendant.            )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and Recommendation

 dkt. [103] that Todd Bolyard’s supervised release be revoked, pursuant to Title 18 U.S.C. '3401(i),

 Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and with no

 objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Lynch’s Report

 and Recommendation, dkt. [103]. The parties The Court finds that Mr. Bolyard committed

 Violation Numbers 1 and 2, as alleged by the U. S. Probation Office in its Petition for Warrant or

 Summons for Offender under Supervision, dkt. [95]. The Court dismisses Violation 3, dkt [95].

 The Court now orders that the defendant's supervised release is therefore REVOKED, and Todd

 Bolyard is sentenced to the custody of the Attorney General or his designee for a period of eighteen

 (18) months imprisonment with lifetime supervision to follow. The Court further recommends

 placement at USP Marion.

          In addition to the mandatory conditions of supervision, the following conditions of

  supervised release be imposed:

 1. You shall report to the probation office in the judicial district to which you are released within
 72 hours of release from the custody of the Bureau of Prisons.
Case 1:13-cr-00012-JMS-DML Document 104 Filed 04/22/21 Page 2 of 4 PageID #: 376




 2. You shall report to the probation officer in a manner and frequency directed by the court or
 probation officer.

 3. You shall permit a probation officer to visit you at a reasonable time at home, or another place
 where the officer may legitimately enter by right or consent, and shall permit confiscation of any
 contraband observed in plain view of the probation officer.

 4. You shall not knowingly leave the judicial district without the permission of the court or
 probation officer.

 5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
 Amendment privilege.

 6. You shall not meet, communicate, or otherwise interact with a person you know to be engaged,
 or planning to be engaged, in criminal activity. You shall report any contact
 with persons you know to be convicted felons to your probation officer within 72 hours of the
 contact.

 7. You shall reside at a location approved by the probation officer and shall notify the probation
 officer at least 72 hours prior to any planned change in place or circumstances of residence or
 employment (including, but not limited to, changes in who lives there, job positions, job
 responsibilities). When prior notification is not possible, you shall notify the probation officer
 within 72 hours of the change.

 8. You shall not own, possess, or have access to a firearm, ammunition, destructive device or
 dangerous weapon.

 9. You shall notify the probation officer within 72 hours of being arrested, charged, or questioned
 by a law enforcement officer.

 10. You shall maintain lawful full-time employment, unless excused by the probation officer for
 schooling, vocational training, or other reasons that prevent lawful employment.

 11. You shall not enter into any agreement to act as an informer or a special agent of a law
 enforcement agency without the permission of the court.

 12. As directed by the probation officer, you shall notify third parties who may be impacted by the
 nature of the conduct underlying your current or prior offense(s) of conviction and/or shall permit
 the probation officer to make such notifications and/or confirm your compliance with this
 requirement.

 13. You shall make a good faith effort to follow instructions of the probation officer necessary to
 ensure compliance with he conditions of supervision.
Case 1:13-cr-00012-JMS-DML Document 104 Filed 04/22/21 Page 3 of 4 PageID #: 377




 14. You shall pay the cost associated with the following imposed conditions of supervised release,
 to the extent you are financially able to pay: substance abuse treatment, substance abuse testing,
 and mental health treatment. The probation office shall determine your ability to pay and any
 schedule of payment.

 15. You shall participate in a substance abuse or alcohol treatment program approved by the
 probation officer and abide by the rules and regulations of that program. The probation officer
 shall supervise your participation in the program (provider, location, modality, duration, intensity,
 etc). The court authorizes the release of the presentence report and available evaluations to the
 treatment provider, as approved the probation officer.

 16. You shall not use or possess any controlled substances prohibited by applicable state or federal
 law, unless authorized to do so by a valid prescription from a licensed medical
 practitioner. You shall follow the prescription instructions regarding frequency and dosage.

 17. You shall submit to substance abuse testing to determine if you have used a prohibited
 substance or to determine compliance with substance abuse treatment. Testing may include no
 more than 8 drug tests per month. You shall not attempt to obstruct or tamper with the testing
 methods.

 18. You shall not use or possess alcohol.

 19. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
 psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that impair a
 person’s physical or mental functioning, whether or not intended for human consumption.

 20. You shall provide the probation officer access to any requested financial information and shall
 authorize the release of that information to the U.S. Attorney’s Office for use in connection with
 the collection of any outstanding fines and/or restitution.

 21. All employment shall be approved in advance by the probation officer.

 22. You shall not have unsupervised meetings, activities, or visits, or intentional communications
 with any minor unless they have been disclosed to the probation officer and approved by the court.
 You shall not have supervised meetings, activities, visits, or intentional communications with any
 minor unless they have been approved by the probation officer. Before you may request approval
 for such meetings, activities, visits, or intentional communications (unsupervised or supervised),
 you must notify the person(s) having custody of any such minor(s) about the conviction in this
 case and the fact that you are under supervision.

 23. You shall not be employed in any position or participate as a volunteer in any activity that
 involves unsupervised meetings, intentional communications, activities, or visits with minors
 except as disclosed to the probation officer and approved by the court.
Case 1:13-cr-00012-JMS-DML Document 104 Filed 04/22/21 Page 4 of 4 PageID #: 378




 24. You shall not participate in unsupervised meetings, intentional communications, activities, or
 visits with persons you know to be a registered sex offender or to have been convicted of a felony
 sex offense involving an adult or minor, including any child pornography offense, except as
 disclosed to the probation officer and approved by the court. This condition is not intended to
 prevent you from participating in treatment programs or religious services with felons in such
 programs/services so long as the activity has been disclosed as described above.

 25. You shall not enter or remain at a place for the primary purpose of observing or contacting
 children under the age of 18.

 26. You shall submit to the search by the probation officer of your person, vehicle, office/business,
 residence, and property, including any computer systems and hardware or software systems,
 electronic devices, telephones, and Internet-enabled devices, including the data contained in any
 such items, whenever the probation officer has a reasonable suspicion that a violation of a
 condition of supervision or other unlawful conduct may have occurred or be underway involving
 you and that the area(s) to be searched may contain evidence of such violation or conduct. Other
 law enforcement may assist as necessary. You shall submit to the seizure of contraband found by
 the probation officer. You shall warn other occupants these locations may be subject to searches.

 27. You shall not possess any child pornography or visual depictions of child erotica or nude
 minors. Any such material found in your possession shall be considered contraband and will be
 confiscated by the probation officer.

        So ORDERED.




          Date: 4/22/2021




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
